United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-52
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 5, 2007 appellant filed a timely appeal from a July 12, 2007 merit decision
by a hearing representative of the Office of Workers’ Compensation Programs that affirmed a
schedule award for 11 percent impairment of the right kidney. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had greater
than 11 percent permanent impairment of the right kidney for which he received a schedule
award.
FACTUAL HISTORY
On October 5, 2004 appellant, then a 46-year-old tool maker, filed an occupational
disease claim alleging that he sustained kidney cancer as a result of working with heavy metals,
specifically grinding tools. After finding stage III renal cell carcinoma appellant underwent a
right radical nephrectomy on March 11, 2004. On March 24, 2005 the Office denied appellant’s

claim finding that the medical evidence did not demonstrate that his kidney condition was related
to his employment.
On April 28, 2005 appellant requested an oral hearing.
October 18, 2005.

The hearing was held on

Additional evidence was submitted, including an October 12, 2005 letter from
Dr. Peter F. Keurs and a November 14, 2005 letter from Dr. Marcelo R. Perez-Montes, a general
practitioner. Dr. Keurs reported that appellant’s right kidney was full of toxic metals of the kind
found at the facility where he worked and that appellant was relocated to a different work
environment. Dr. Perez-Montes opined that it was more likely than not that the work exposure
incurred by appellant aggravated or contributed to the development of his renal dysfunction.
In a December 21, 2005 decision, the Office found a conflict in the medical evidence
requiring further development of the medical evidence. The March 24, 2005 decision was set
aside and the case remanded for further development.
On February 9, 2006 Dr. Wendy Rathmell, an oncologist, evaluated appellant. She
opined that it was impossible to completely prove or disprove the etiologic impact of his work
exposures on his renal cell carcinoma. In a May 11, 2006 note, Dr. Rathmell opined that it was
possible if not probable that appellant’s renal cell carcinoma was associated with his workplace
exposure.
On May 16, 2006 the Office accepted appellant for malignant neoplasm of the right
kidney.
On June 7, 2006 the district medical adviser reviewed appellant’s case and used the
American Medical Association, Guides to the Evaluation of Permanent Impairment to find that
one functioning kidney equaled 10 percent whole person impairment. He concluded that
appellant had an impairment of 11 percent of the right kidney.
On June 9, 2006 the Office informed appellant that he was eligible for a schedule award
rating of 11 percent. On July 7, 2006 he filed a claim for schedule award.
On July 17, 2006 the Office granted appellant a schedule award for 11 percent
impairment of the kidney and 17.16 weeks of compensation.
On July 25, 2006 appellant requested an oral hearing. The hearing was held on
April 5, 2007. A December 13, 2006 computerized tomography (CT) scan of the abdomen and
pelvis performed by Dr. Catherine J. Everett, a Board-certified radiologist, diagnosed restaging
renal cell carcinoma. On August 17, 2004 a basic metabolic panel was performed. A urinalysis
was performed on April 17, 2007.
In a May 17, 2007 decision, the hearing representative vacated the July 17, 2006 schedule
award and remanded the case to the Office to obtain further review of the new medical evidence
by an Office medical adviser.

2

In a May 18, 2007 memorandum, the medical adviser reviewed the new evidence, noting
that the urinalysis did not have the creatinine clearance value required to determine impairment
due to upper urinary tract disease. He concluded that the impairment rating of 11 percent for the
right kidney was correct.
On July 12, 2007 the Office denied appellant’s request for an increase in his schedule
award impairment rating. The Office found that the medical adviser properly assessed the
medical documents.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. No schedule award is payable for a member, function or organ of the body that is not
specified in the Act or the implementing regulation.3 The Act identifies members as the arm,
leg, hand, foot, thumb and finger, functions as loss of hearing and loss of vision and organs to
include the eye. Section 8107(c)(22) of the Act provides for payment of compensation for
permanent loss of “any other important external or internal organ of the body as determined by
the Secretary [of Labor.]”4 The Secretary of Labor has made such a determination and, pursuant
to the authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis,
testicle, tongue, ovary, uterus/cervix and vulva/vagina to the schedule.5 The schedule provides
that total loss of a kidney entitles a claimant to 156 weeks of compensation.6
However, neither the Act nor the applicable regulation specifies the manner in which the
percentage of loss shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluating schedule losses and the Board has concurred in such

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

See Gary M. Goul, 54 ECAB 702 (2003); Donald A. Larson, 41 ECAB 947 (1990).

4

5 U.S.C. § 8107(c)(22).

5

20 C.F.R. § 10.404(a).

6

Id.

3

adoption.7 As of February 1, 2001, schedule awards are calculated according to the fifth edition
of the A.M.A., Guides, published in 2000.8
The A.M.A., Guides provide that an individual with only one functioning kidney has 10
percent whole person impairment because of such an essential organ loss.9 While the A.M.A.,
Guides provide for impairment ratings to the individual member as well as impairment to the
whole person, the Act does not provide for assessing permanent impairment of the whole person.
As noted the schedule award provisions of the Act provide for loss of use of a member, function
of organ of the body listed.
ANALYSIS
The Board finds that appellant met his burden of proof in establishing that he was entitled
to a schedule award for 100 percent impairment of his right kidney. The Office accepted that
appellant sustained a malignant neoplasm kidney. Appellant underwent a right nephrectomy, or
complete removal of the right kidney, as a consequence of his accepted injury. The provision of
the A.M.A., Guides, relied upon by the medical adviser rating appellant with a 10 percent
impairment of the whole person is not applicable as the Act does not provide for permanent
impairment of the whole person. Appellant has lost a scheduled member, the right kidney, he is
therefore entitled to the 156 weeks of compensation allotted by the Secretary for this member
rather than the 17.16 weeks of compensation awarded by the Office.10 On remand the Office
should amend the schedule award determination to reflect the total loss of the right kidney and
award the appropriate schedule award benefit.
CONCLUSION
The Board finds that as appellant has a total loss of his left kidney he is entitled to 156
weeks of compensation in accordance with the Act and implementing federal regulation.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, be based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).
9

A.M.A., Guides 145, 7.3 Upper Urinary Tract.

10

N.D., 59 ECAB ___ (Docket No. 07-1981, issued February 1, 2008); Marilyn S. Freeland, 57 ECAB __
(Docket No. 06-563, issued June 7, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: March 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

